Matter of Fall v City of New York (2014 NY Slip Op 08756)





Matter of Fall v City of New York


2014 NY Slip Op 08756


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Sweeny, J.P., Renwick, DeGrasse, Clark, Kapnick, JJ.


13786 4003/13 -5429

[*1] In re Edward Fall, Petitioner,
vThe City of New York, et al., Respondents.


Edward Fall petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for municipal respondents.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for state respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: DECEMBER 11, 2014
CLERK